Mr. Justice Blanco Lugo
delivered the opinion of the Court.
In Mangual v. Superior Court, 88 P.R.R. 475 (1968), we' decided that compliance with the notice requirement in a claim against a municipality within ninety days following the date on which knowledge was had of the damages claimed required by § 96 of the Municipal Law of 1960, 21 L.P.R.A. § 1603, is a condition precedent of strict compliance in order to be able to sue the municipality. We then referred to the purposes underlying the adoption of statutes of this kind, to wit: “1) to give ... an opportunity to investigate the facts giving rise to the claim; 2) to discourage unfounded claims; 3) to facilitate prompt settlement; 4) to permit the immediate inspection of the scene of the accident before conditions change; 5) to discover the names of the persons who have knowledge of the facts and to interview them while their recollection is more trustworthy; 6) to notify the municipal authorities of the existence of the claim to enable them to make the necessary reserve in the annual budget; and 7) to minimize the amount of the damages sustained by prompt intervention offering proper medical treatment and providing hospitalization facilities to the injured party.”
The question raised herein is the need of complying with the notice requirement when the claim against the municipality is not filed by way of complaint, but by a defendant as counterclaim within the answer filed to the action of the municipal body for the recovery of damages sustained by the latter as a result of an accident.
The details of the event which gave rise to the litigation are set forth as background of the case in the opinion delivered on this date in Insurance Company of Puerto Rico v. Ruiz Morales, ante, p. 159. We shall emphasize, however, the facts which are relevant to decide the question raised. *172On September 9, 1964, the Municipality of Bayamón and its insurer, Insurance Company of Puerto Rico, resorted to the District Court, Bayamón Part, by way of a complaint.filed against Salvador Ruiz Morales, in which judgment was requested against the latter for damages sustained as a result of an accident which had occurred fifty-seven days before. The Insurance Co. claimed $827.20, amount which it paid in full to the insured to cover the cost of repair of a vehicle; the municipality claimed $1,000 to make up for $50 which it contributed for repair, under the terms of the policy, and $950 for loss of use and depreciation. It was expressly alleged that “The accident occurred as a result of defendant’s negligence and lack of care.”1 After requesting extension, in order to plead, on September 23, defendant Ruiz Morales filed his answer on October 15, ninety-three days after the accident, in which he included a counterclaim for the personal injuries he suffered, as well as for the loss of his vehicle. The reply to the counterclaim was limited to a general denial; the existence of a liability limitation of the insurance company was the only thing adduced as defense.
The case went to trial. On August 25, 1965 the District Court rendered judgment ordering the plaintiff to pay to Ruiz Morales the amount of $7,126 and $700 for attorney’s fees, after deducting the amount equal to 15% of liability which was attributed to said defendant. The plaintiffs appealed.
It is the first time in the assignment of errors before the Superior Court that the question related to the lack of notice is raised, in stating in the seventh assignment that the trial court had erred in granting the complaint against the municipality in the absence of evidence of compliance with the notice requirement established by § 96 of the *173Municipal Law in force. The Superior Court deemed it thus, and consequently, it dismissed the counterclaim against the municipality.
It appears from the facts set forth that on the date on which the Municipality of Bayamón brought the action for damages, the term of 90 days which defendant Ruiz Morales had to serve notice had not yet elapsed. Because a compulsory counterclaim was involved — it arose from the very transaction or event, Rule 11.1 of the Rules of Civil Procedure — from that moment defendant was bound to file the claim he deemed he had within the same suit by way of counterclaim, irrespective of the notice. In our opinion the fact that the municipality brought suit within the established period made the notice requirement inoperative.
County of Nassau v. Wolfe, 273 N.Y.S.2d 985 (1966) and Broome County v. Binghamton Taxicabs Co., 75 N.Y.S.2d 423 (1947), decide that the notice requirement prevails even when the claim is filed by way of counterclaim. However, in the former, the litigation initiated by the county was filed when the term of notice had elapsed, contrary to what occurs in the situation we are considering; in the second, the court limits itself to setting forth the rule without further discussion.2 Under such circumstances, the persuasiveness of these precedents cannot be controlling, particularly in the absence of a clear reference to the purposes which underlie the statutes of this kind.
At the commencement of this opinion we made reference to the purposes of this legislation, which can be consolidated into two: (a) to avoid fraudulent and excessive claims, and (b) to offer the municipality the opportunity of mitigating damages. The circumstances of the present case reveal that the municipality had prompt knowledge of the accident and *174its consequences, in such a manner' that it was permitted to attribute the liability thereof to defendant in the unmistakable terms which its allegation on negligence contains. On the other hand, it is not inferred that it suffered any prejudice because it was not offered the opportunity to mitigate the damages, and of which probably it would not have availed itself in view of the firm conviction that defendant was the only one liable. Cf. Guzmán v. Industrial Commission, 85 P.R.R. 674 (1962); Cuebas v. P.R. American Insurance Co., 85 P.R.R. 601 (1962); Pons v. Rivera, 85 P.R.R. 502 (1962); Faulkner v. Nieves, 76 P.R.R. 407 (1954).
 Our tendency has been not to extend the notice requirement without critical sense. In Rosario Quiñones v. Municipality of Ponce, 92 P.R.R. 571 (1965), we refused to apply it in a suit for damages for the breach of a contract; in García v. Northern Assurance Co., 92 P.R.R. 236 (1965), we sustained that only the municipality was being favored, but not the insurance company. These conditions limiting the right of persons to request reparation must be interpreted restrictively. There is no reason whatsoever to make a distinction in the cases of political bodies, since the prevailing tendency to make them liable in the same manner and to the same extent as natural persons, is well known.
Finally, although it is of strict compliance, the notice is not a strictly jurisdictional requirement. Heck v. City of Knoxville, 88 N.W.2d 58 (Iowa 1958); Daniel v. City of Richmond, 100 S.E.2d 763 (Va. 1957); City of South Norfolk v. Bail, 47 S.E.2d 405 (Va. 1948); Hogan v. City of Beloit, 184 N.W. 687 (Wis. 1921). Contra, Galloway v. City of Winchester, 184 S.W.2d 890 (Ky. 1944); Thompson v. City of Charleston, 191 S.E. 547 (W. Va. 1937). In Daniel v. Richmond, supra, it is said that notice is an essential element of the plaintiff’s claim which must be alleged and proved, but that the failure to allege and prove it must be raised as any other unprivileged defense. And in South Norfolk v. *175Dail, supra, it was held that said question cannot be raised for the first time on appeal, as it was done in the case at bar.
By virtue of the foregoing and of the surrounding circumstances, the dismissal of the counterclaim against the municipality did not lie.
The second error assigned by defendant-appellant refers to the deduction made by the Superior Court in the amount of the judgment rendered in favor of Ruiz Morales to cover the 15% of the damages caused to the vehicle of the municipality, that is, the amount of $131.59, on the ground that the latter had been taken into consideration by the District Court. We do not agree. In fixing the items for damages caused to Morales, the District Court deducted from it the percentage attributable to his negligence. But this does not mean that the municipality cannot recover for damages to the vehicle belonging to it, in the proportion in which Morales was liable.
The judgment rendered by the Superior Court, Bayamón Part, on December 2, 1966, will be modified as to the pronouncement which dismissed the counterclaim against the Municipality of Bayamón, and as thus modified, it will be affirmed.
Mr. Justice Ramirez Bages dissented.
—0—

 On April 6, 1966, in answer to an interrogatory, it specified that the negligence consisted in not observing a stop sign, and in having invaded an intersection at an excessive speed without taking precautions.


 Prom the published opinion we cannot determine whether the term of notice had elapsed when the suit was brought by the county.